Citation Nr: 1031797	
Decision Date: 08/24/10    Archive Date: 09/01/10

DOCKET NO.  08-03 468A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1952 to February 
1956.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 Regional Office (RO) in Cleveland, 
Ohio rating decision, which denied the claims on appeal.

The Veteran's case was remanded by the Board for additional 
development in July 2009.  The case is once again before the 
Board.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's 
current bilateral hearing loss is not causally related to a 
disease, injury or event in service.


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or 
aggravated by active service, nor may it be presumed to have 
occurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all the evidence submitted by or on 
behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the Veteran's Administration 
(VA) has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
Veteran and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 
C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the Veteran of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; (3) 
that the Veteran is expected to provide; and (4) request that the 
Veteran provide any evidence in his possession that pertains to 
the claim.  The requirement of requesting that the Veteran 
provide any evidence in his possession that pertains to the claim 
was eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth 
element notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.

A VCAA letter dated in August 2006 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio, at 187.  The 
Veteran was advised that it was ultimately his responsibility to 
give VA any evidence pertaining to the claim.  The letter 
informed him that additional information or evidence was needed 
to support his claim, and asked him to send the information or 
evidence to VA.  See Pelegrini II, at 120-121.   

The letter explained to the Veteran how disability ratings and 
effective dates are determined.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records are in the file.  The 
Veteran has not asserted, nor is there evidence to suggest, that 
the Veteran has sought treatment for his hearing problems from 
the VA.  Private medical records identified by the Veteran have 
been obtained, to the extent possible.  Furthermore, the Veteran 
has at no time referenced outstanding records that he wanted VA 
to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  See 38 C.F.R. § 
3.159(c)(4).  VA has a duty to provide a VA examination when the 
record lacks evidence to decide the Veteran's claim and there is 
evidence of: (1) a current disability; (2) an in-service event, 
injury, or disease; and (3) some indication that the claimed 
disability may be associated with the established event, injury, 
or disease.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  In this case, the claim was remanded by the Board in 
July 2009 to afford the Veteran a VA examination.  As instructed, 
the Veteran was afforded a VA examination for the disorder in 
October 2009.  At the examination, the examiner considered the 
Veteran's reports of hearing loss, reviewed the claims file and 
service treatment records, and conducted an audiological 
examination of the Veteran.  Based on the foregoing, the examiner 
diagnosed bilateral sensorineural hearing loss, but found that it 
was not at least as likely as not related to the Veteran's 
military service.  The examiner provided a sufficient rationale 
for the expressed opinion.  The Board, therefore, finds the VA 
examination report to be thorough, complete, and sufficient upon 
which to base a decision with respect to the Veteran's claim for 
service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007) (when VA undertakes to provide a VA examination or obtain 
a VA opinion, it must ensure that the examination or opinion is 
adequate).    

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

Service Connection

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  
38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2009).  That an 
injury or disease occurred in service is not enough; there must 
be chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2009).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d) (2009). 

For veterans who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain chronic 
disabilities, including sensorineural hearing loss, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112, 1137 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 
3.309 (2009).  In the instant case, there is no presumed service 
connection because hearing loss was not medically diagnosed 
within one year of discharge; indeed, it was not diagnosed until 
more than five (5) decades after service.  See id.

In the absence of presumption, to establish direct service 
connection a Veteran must show: "(1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  Service connection, furthermore, may be granted when 
a chronic disease or disability is not present in service, but 
there is evidence of continuity of symptomatology after service.  
See 38 C.F.R. §3.303(b) (2009).

With respect to claims for service connection for hearing loss, 
the United States Court of Appeals for Veterans Claims (Court) 
has held that the threshold for normal hearing is from 0 to 20 
decibels, and that higher threshold levels indicate some degree 
of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
The Court further opined that 38 C.F.R. § 3.385 (2009), discussed 
below, then operates to establish when a hearing loss disability 
can be service connected.  Id at 159.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385 (2009).

Here, the Veteran alleges his current bilateral hearing loss is 
due to in-service noise exposure from firing an M-14 in boot camp 
and working thirty (30) feet from a gun turret on board ship that 
was very loud, but infrequently fired.  

The Veteran's DD-214 indicates an MOS of Clerk Typist and over 
three (3) years of sea service.  While exposure to noise may not 
be presumed based on the foregoing, given the Veteran's reports 
of working in close proximity to a gun turret on board ship noise 
exposure will be conceded for the purposes of this decision.  

The Veteran's service treatment records do not include any 
complaints, treatment, or diagnosis of a hearing loss disability.  
In that regard, the Board notes that the Veteran's March 1952 
entrance medical examination and February 1956 separation medical 
examination reports included findings of normal ears on 
examination and whispered and spoken voice tests of 15 out of 15 
bilaterally.  

Even if a chronic condition was not shown during service, 
however, service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology or under 38 
C.F.R. § 3.303(d) if the evidence shows a disease first diagnosed 
after service was incurred in service.  The pertinent inquiry, 
then, is whether the Veteran's current bilateral hearing loss was 
caused by any incident of service.  The Board concludes it was 
not.

After service, there is no evidence that the Veteran sought 
treatment for hearing problems prior to filing his claim for 
benefits, nor does the Veteran so claim.  During medical 
treatment for other problems, in September 1989 and December 1989 
the Veteran had no ear abnormality on examination.

Based on the Veteran's reports of continuity of hearing problems 
from service, the Board remanded the claim to afford the Veteran 
a VA examination.  The resulting examination occurred in October 
2009.  At that time, the Veteran complained of hearing problems, 
specifically an inability to hear certain sounds and difficulty 
following and understanding words with accompanying music.  
During service, the Veteran reported performing clerical and 
personnel functions on board ship.  His duty station on the ship 
was within thirty (30) feet of a gun turret and, while the gun 
fired infrequently while at sea, when it did fire it was very 
loud.  In addition, the Veteran reported firing an M-14 in boot 
camp without hearing protection.  The Veteran reported post-
service employment in sales and recreational exposure from 
routine lawn mowing and rare chain saw use.  After audiological 
testing, the examiner diagnosed normal right ear hearing sloping 
to moderate to moderately severe sensorineural hearing loss.  In 
the left ear, the examiner diagnosed normal hearing sloping to 
mild to moderately severe sensorineural hearing loss.  The 
examiner noted review of the claims file and discussed the 
Veteran's service treatment records, including the whispered and 
spoken voice tests on entrance and separation.  The examiner 
noted that the tests had been normal, but that they are not 
frequency specific tests and that high frequency hearing loss 
could not be ruled out based on those tests.  The examiner noted 
the Veteran's reported noise exposure from an M-14 during boot 
camp and the close proximity of the gun turret on board ship and 
the absence of occupational noise exposure after service.  In 
conclusion, the examiner stated,

Without threshold testing at enlistment and/or 
separation there is no way to confirm or deny the 
presence or absence of hearing loss (high frequency 
since whispered voice was normal) before or after 
military service time.  The veteran's job in the 
service was office work.  The noise exposure reported 
was from being in close proximity to gun firing 
"every once in a great while" since his work area 
was near the gun turret.  It is not at least as likely 
as not that reported military noise exposure has 
contributed to the veteran's current hearing loss.

The Board finds the opinions expressed in the VA audiologist's 
examination credible and probative.  The examination was based on 
a review of the claims file, interview of the Veteran, and audio 
examination.  The VA audiologist noted the Veteran's normal 
whispered and spoken voice tests at entrance and separation, his 
office duties in service, his infrequent noise exposure in 
service, his lack of occupational noise exposure after service, 
his occasional recreational noise exposure after service, his 
many years between service and filing his claim.  Based on these 
findings, the examiner concluded that it was not at least as 
likely as not that the Veteran's current bilateral sensorineural 
hearing loss was related to his military service.  The Board 
finds the rationale for this opinion complete and thorough.  The 
examiner's conclusion is fully explained and consistent with the 
evidence of record.  

The Board considered whether self-reported continuity of 
symptomatology of hearing loss dating back to service would be 
sufficient to warrant service connection.  In this regard, the 
Veteran is certainly competent to report that he experiences 
difficulty hearing.  See Charles v. Principi, 16 Vet. App. 370, 
374- 75 (2002).  However, the Court has held that, even where a 
veteran asserted continuity of symptomatology since service, he 
or she is not necessarily competent to establish "a nexus 
between the continuous symptomatology and the current claimed 
condition . . . "  See, e.g., McManaway v. West, 13 Vet. App. 
60, 66 (1999), vacated on other grounds sub nom.  McManaway v. 
Principi, 14 Vet. App. 275 (2001); Voerth v. West, 13 Vet. App. 
117 (1999); Savage v. Gober, 10 Vet. App. 488, 495- 98 (1997).  
In other words, while the Veteran's own reports as to his 
symptomatology are of some probative value, the Board believes 
that the opinion of the competent health care specialist 
ultimately outweighs the Veteran's lay assertions of a continuity 
of symptomatology since service.  As noted, the VA audiologist 
considered the Veteran's own reports, but also considered other 
factors, including the Veteran's normal whispered and spoken 
voice tests at entrance and separation, the nature of his office 
duties in service, his infrequent noise exposure in service, his 
lack of occupational noise exposure after service, and his 
occasional recreational noise exposure after service.  

In summary, bilateral hearing problems were neither reported nor 
a hearing loss disability diagnosed until multiple decades after 
service.  The Board acknowledges the Veteran's sincerely held 
belief that his current bilateral hearing loss is related to his 
military service.  No medical professional, however, has linked 
the Veteran's current hearing loss to service or the decreased 
thresholds of hearing acuity in service, and, in fact, there is 
medical opinion of record is to the contrary.  In light of the 
evidence, the Board concludes that the preponderance of the 
evidence is against the claim, and that service connection for 
hearing loss is not warranted.  See Shedden, supra.

As the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


